DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (USPN 2012/0139885 A1).

As to claim 1, Iwasa teaches an apparatus that displays a display image based on data about an input image, the apparatus comprising: 

a backlight including a plurality of light source units corresponding to a plurality of divided regions of the liquid crystal panel (see at least fig. 1: backlight 11, fig. 2B, 2C, [0011] “a backlight which illuminates the liquid crystal panel with light; the liquid crystal panel including a display screen divided into a plurality of areas; the backlight including a plurality of backlight cells that correspond to the areas”); and 
a controller configured to control each of the plurality of light source units, wherein the controller changes, based on a feature amount related to a luminance in a first region of the input image, a light emission luminance of a light source unit, among the plurality of light source units, corresponding to a second region different from the first region of the input image (see at least fig. 1: microcontroller/area controller, figs. 3-4, 5B, 8, [0011] “an area controller which individually sets light source luminance levels of the backlight cells in accordance with luminance levels of an image signal for the areas; a peak luminance detector which detects a peak luminance area in which a luminance level of the area is equal to or higher than a first threshold; a peripheral luminance detector which detects luminance levels of peripheral areas located adjacent to the peak luminance area; and a peak luminance corrector which corrects the light source luminance levels of the backlight cells, which is set by the area controller”). 
It would have been obvious to one of ordinary skill in the art to combine the various teachings of Iwasa because Iwasa expressly teaches combining elements from various embodiments (see at least [0081]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled 

As to claim 2, Iwasa teaches the apparatus according to claim 1 (see above rejection), wherein, in a case where the feature amount in the first region of the input image is represented by a first value and a feature amount related to a luminance in the second region of the input image is represented by a second value, the controller causes the light source unit corresponding to the second region of the input image to emit light with a first light emission luminance, and wherein, in a case where the feature amount in the first region of the input image is represented by a third value smaller than the first value and the feature amount in the second region of the input image is represented by the second value, the controller causes the light source unit corresponding to the second region of the input image to emit light with a second light emission luminance lower than the first light emission luminance (see at least figs. 3-4, 5B, and 7-9: note luminance levels and thresholds). 

As to claim 3, Iwasa teaches the apparatus according to claim 1 (see above rejection), wherein the first region of the input image corresponds to a central region of the input image, and wherein the second region of the input image corresponds to a peripheral region of the input image (see at least figs. 3-4 and 7-9: note peak luminance areas B/E and peripheral areas C/F). 



As to claim 15, Iwasa teaches a method for controlling an apparatus that displays a display image based on data about an input image, the apparatus comprising 
a liquid crystal panel (see at least fig.1: liquid crystal panel 15, fig. 2A, [0011] “a liquid crystal panel which displays an image”), and 
a backlight including a plurality of light source units corresponding to a plurality of divided regions of the liquid crystal panel (see at least fig. 1: backlight 11, fig. 2B, 2C, [0011] “a backlight which illuminates the liquid crystal panel with light; the liquid crystal panel including a display screen divided into a plurality of areas; the backlight including a plurality of backlight cells that correspond to the areas”), the method comprising: 
controlling each of the plurality of light source units, wherein, based on a feature amount related to a luminance in a first region of the input image, a light emission luminance of a light source unit, among the plurality of light source units, corresponding to a second region different from the first region of the input image is changed (see at least fig. 1: microcontroller/area controller, figs. 3-4, 5B, 8, [0011] “an area controller which individually 
It would have been obvious to one of ordinary skill in the art to combine the various teachings of Iwasa because Iwasa expressly teaches combining elements from various embodiments (see at least [0081]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 17, Iwasa teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an apparatus that displays a display image based on data about an input image, the apparatus comprising 
a liquid crystal panel (see at least fig.1: liquid crystal panel 15, fig. 2A, [0011] “a liquid crystal panel which displays an image”), and 
a backlight including a plurality of light source units corresponding to a plurality of divided regions of the liquid crystal panel (see at least fig. 1: backlight 11, fig. 2B, 2C, [0011] “a backlight which illuminates the liquid crystal panel with light; the liquid crystal panel including a 
controlling each of the plurality of light source units, wherein, based on a feature amount related to a luminance in a first region of the input image, a light emission luminance of a light source unit, among the plurality of light source units, corresponding to a second region different from the first region of the input image is changed (see at least fig. 1: microcontroller/area controller, figs. 3-4, 5B, 8, [0011] “an area controller which individually sets light source luminance levels of the backlight cells in accordance with luminance levels of an image signal for the areas; a peak luminance detector which detects a peak luminance area in which a luminance level of the area is equal to or higher than a first threshold; a peripheral luminance detector which detects luminance levels of peripheral areas located adjacent to the peak luminance area; and a peak luminance corrector which corrects the light source luminance levels of the backlight cells, which is set by the area controller”). 
It would have been obvious to one of ordinary skill in the art to combine the various teachings of Iwasa because Iwasa expressly teaches combining elements from various embodiments (see at least [0081]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 4, 5, 7-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (USPN 2012/0139885 A1) in view of Kwak et al. (USPN 2009/0046928 A1).

As to claim 4, Iwasa teaches the apparatus according to claim 1 (see above rejection), wherein the controller includes: a feature amount acquisition unit configured to obtain a feature amount related to a luminance for each region of the input image (see at least fig. 1: APL calculator; fig. 7: S103; fig. 9: S203); a control value acquisition unit configured to obtain a control value for each of the plurality of light source units based on the feature amount (see at least fig. 1: area controller; figs. 7 and 9); and an adjustment unit configured to adjust the control value (see at least fig. 1: corrector; figs. 7 and 9). 
Iwasa does not directly teach a gain acquisition unit configured to obtain a gain based on the feature amount in the first region of the input image and a feature amount related to a luminance in the second region of the input image.
Kwak teaches a gain acquisition unit (see at least fig. 1).
Gain is well known in the art and would be an obvious substitution into Iwasa. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 5, the combination of Iwasa and Kwak teach the apparatus according to claim 4 (see above rejection), wherein the gain acquisition unit corrects the gain such that a variation in the gain is controlled (see Kwak at least fig. 1). 



As to claim 8, the combination of Iwasa and Kwak teach the apparatus according to claim 4 (see above rejection), wherein the controller includes a correction unit configured to correct the data about the input image based on the adjusted control value (see Iwasa at least fig. 1: corrector). 

As to claim 9, the combination of Iwasa and Kwak teach the apparatus according to claim 8 (see above rejection), wherein the controller includes a panel control unit configured to control the liquid crystal panel based on the corrected data about the input image (see Iwasa at least fig. 1: controller).  

As to claim 10, Iwasa teaches an apparatus that displays a display image based on data about an input image, the apparatus comprising: 
a controller configured to perform local dimming control based on the data about the input image (see at least fig. 1: controller and [0005] “a display screen and a backlight are each divided into a plurality of regions (areas), and luminance levels for each region of the backlight is controlled on the basis of the image signal. The known-technique is called area control or local dimming.”), 

wherein, in a case where the input image is a black image in which the white boxes are arranged at the four corners of the input image, the controller displays the regions at the four corners of the display image with a second display luminance lower than the first display luminance (see at least figs. 3, 4, 8 and [0027] “The detection of the peak luminance area subjects to both of the high-luminance area (white image) and the low-luminance area (black image). A backlight cell that corresponds to the peak luminance area is so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell.”; [0035] “The display screen is divided into 12x6 areas. A high-luminance image (white image) is displayed in a low-luminance background image (black image) on the display screen. It is assumed that the high-luminance image is present in a single area B. The area B is hereinafter called a "peak luminance area," while areas C in which the low-luminance image is displayed and located adjacent to the area B are hereinafter called "peripheral areas." In this example, four peripheral areas C are present. Light does not leak from the area B into areas diagonally located by the area B (or too minute to count), therefore, those diagonally located areas are not treated as peripheral areas C.”; [0038] “In this case, a high-luminance image (white image) is displayed in a low-luminance background image (black image), however, the high-luminance images are present in a plurality of peak luminance areas B (four peak luminance areas B in this example). 
Iwasa does not directly teach white boxes each having an area corresponding to approximately 2.5% of the input image.
Kwak teaches white boxes each having an area corresponding to approximately 2.5% of the input image (see at least [0057] “a pixel ratio used for estimating the reference white color can be set with the minimum 2.5% of the entire pixels of an input image.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the white pixel percentage as taught by Kwak into Iwasa to have a sufficient amount of samples in order to minimize errors during a process for estimating the reference white color (see Kwak at least [0057]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 11, the combination of Iwasa and Kwak teach the apparatus according to claim 10 (see above rejection), wherein in a case where the input image is a black image in which the white boxes are arranged at the four corners of the input image, the controller displays the regions at the four corners of the display image with the second display luminance so that a display luminance at a central portion of the display image is lower than or equal to a predetermined luminance (see Iwasa at least figs. 3, 4, 7-9 and [0027], [0035], [0038], [0062]).

As to claim 12, the combination of Iwasa and Kwak teach the apparatus according to claim 11 (see above rejection), wherein the predetermined luminance is approximately 0.005 nits (note it is known in the art for the HDR.10 specification implements the CEA 861.3 HDR Static Metadata specification or BT.2020 specification, which provides for a wide color gamut (WCG) and a global luminance range of 0 to 10,000 nits, therefore 0.005 nits would be an obvious choice of design to one skilled in the art depending on requirements). 

As to claim 13, the combination of Iwasa and Kwak teach the apparatus according to claim 11 (see above rejection), wherein the predetermined luminance is approximately 0.001 nits (note it is known in the art for the HDR.10 specification implements the CEA 861.3 HDR Static Metadata specification or BT.2020 specification, which provides for a wide color gamut (WCG) and a global luminance range of 0 to 10,000 nits, therefore 0.001 nits would be an obvious choice of design to one skilled in the art depending on requirements). 

nits, therefore 1000 nits would be an obvious choice of design to one skilled in the art depending on requirements). 

As to claim 16, Iwasa teaches a method for controlling an apparatus that displays a display image based on data about an input image, the method comprising: 
performing local dimming control based on the data about the input image (see at least fig. 1: controller and [0005] “a display screen and a backlight are each divided into a plurality of regions (areas), and luminance levels for each region of the backlight is controlled on the basis of the image signal. The known-technique is called area control or local dimming.”), 
wherein, in a case where the input image is a black image in which white boxes are arranged at a central portion of the input image and at four corners of the input image, regions at four corners of the display image corresponding to the white boxes at the four corners of the input image are displayed with a first display luminance, and wherein, in a case where the input image is a black image in which the white boxes are arranged at the four corners of the input image, the regions at the four corners of the display image are displayed with a second display 
Iwasa does not directly teach white boxes each having an area corresponding to approximately 2.5% of the input image.
Kwak teaches white boxes each having an area corresponding to approximately 2.5% of the input image (see at least [0057] “a pixel ratio used for estimating the reference white color can be set with the minimum 2.5% of the entire pixels of an input image.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the white pixel percentage as taught by Kwak into Iwasa to have a sufficient amount of samples in order to minimize errors during a process for estimating the reference white color (see Kwak at least [0057]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 18, Iwasa teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an apparatus that displays a display image based on data about an input image, the method comprising: performing local dimming control based on the data about the input image (see at least fig. 1: controller and [0005] “a display screen and a backlight are each divided into a plurality of 
wherein, in a case where the input image is a black image in which white boxes are arranged at a central portion of the input image and at four corners of the input image, regions at four corners of the display image corresponding to the white boxes at the four corners of the input image are displayed with a first display luminance, and wherein, in a case where the input image is a black image in which the white boxes are arranged at the four corners of the input image, the regions at the four corners of the display image are displayed with a second display luminance lower than the first display luminance (see at least figs. 3, 4, 8 and [0027] “The detection of the peak luminance area subjects to both of the high-luminance area (white image) and the low-luminance area (black image). A backlight cell that corresponds to the peak luminance area is so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell.”; [0035] “The display screen is divided into 12x6 areas. A high-luminance image (white image) is displayed in a low-luminance background image (black image) on the display screen. It is assumed that the high-luminance image is present in a single area B. The area B is hereinafter called a "peak luminance area," while areas C in which the low-luminance image is displayed and located adjacent to the area B are hereinafter called "peripheral areas." In this example, four peripheral areas C are present. Light does not leak from the area B into areas diagonally located by the area B (or too minute to count), therefore, those diagonally located areas are not treated as peripheral areas C.”; [0038] “In this case, a high-luminance image (white image) is displayed in a low-luminance background image (black 
Iwasa does not directly teach white boxes each having an area corresponding to approximately 2.5% of the input image.
Kwak teaches white boxes each having an area corresponding to approximately 2.5% of the input image (see at least [0057] “a pixel ratio used for estimating the reference white color can be set with the minimum 2.5% of the entire pixels of an input image.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the white pixel percentage as taught by Kwak into Iwasa to have a sufficient amount of samples in order to minimize errors during a process for estimating the reference white color (see Kwak at least [0057]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shibamiya (USPN 2015/0325179 A1)
Morishita (USPN 2013/0057593 A1)
Koo et al. (USPN 2019/0371262 A1)
Yamashita (USPN 2015/0124010 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        
7/27/21
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623